Order, Supreme Court, New York County (Charles E. Ramos, J.), entered November 14, 1988, which denied plaintiffs’ motion for partial summary judgment, unanimously affirmed, without costs.
Summary judgment is only available in situations where no material and triable issue of fact is presented. (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404.) Here, the deposition testimony raises sufficient questions of fact so that denial of plaintiffs’ motion is mandated.
Plaintiff Rosenfeld’s own testimony shows that the cotrustee had been informed of and approved the securities accounts. Moreover, it appears that repeated requests by defendants for the trust documents were either ignored or refused.
We have reviewed the remainder of appellants’ contentions and find them to be without merit. Concur—Kupferman, J. P., Sullivan, Rosenberger, Asch and Smith, JJ.